          Case 1:20-mj-00078-JCG Document 6 Filed 07/16/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA

v.                                                 MAGISTRATE NO. 1:20-mj-00078-JCG

MONTRECUS JAWORSKI CAMPBELL


                ORDER TO UNSEAL CRIMINAL COMPLAINT AND CASE

       Upon Motion of the United States Attorney, the Clerk is directed to unseal the criminal

complaint and this case.

       SO ORDERED, this the 16th day of July, 2020.



                                                     s/   John C. Gargiulo
                                                   HONORABLE JOHN C. GARGIULO
                                                   UNITED STATES MAGISTRATE JUDGE
